 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                                       )
10   Tito Vasquez,                     )   SACV 18-00530JVS(SSx)
                                       )
11                                     )   ORDER OF DISMISSAL UPON
                  Plaintiff,           )
12                                     )   SETTLEMENT OF CASE
            v.                         )
13   Pacific Stereo Auto Sound, et al, )
                                       )
14                Defendant(s).        )
                                       )
15   ____________________________ )
16
           The Court having been advised by the Magistrate Judge that the above-entitled
17
     action has been settled and a dismissal would be filed by May 12, 2019,
18
           IT IS ORDERED that this action be and is hereby dismissed in its entirety
19
     without prejudice to the right, upon good cause being shown within 30 days, to reopen
20
     the action if settlement is not consummated.
21
22
     DATED: 7/23/19                                 ___________________________
23
                                                       James V. Selna
24                                                  United States District Judge
25
26
27
28
